
	

113 SRES 103 ATS: To authorize representation by the Senate Legal Counsel in the case of Steve Schonberg v. Senator Mitch McConnell, et al.
U.S. Senate
2013-04-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. RES. 103
		IN THE SENATE OF THE UNITED STATES
		
			April 18, 2013
			Mr. Reid submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		To authorize representation by the Senate
		  Legal Counsel in the case of Steve Schonberg v. Senator Mitch McConnell, et
		  al.
	
	
		Whereas, Senator Mitch McConnell, Vice President Joseph R.
			 Biden, Jr., and Sergeant at Arms Terrance W. Gainer have been named as
			 defendants in the case of Steve Schonberg v. Senator Mitch McConnell, et al.,
			 No. 3:13–cv–220, now pending in the United States District Court for the
			 Western District of Kentucky;
		Whereas, pursuant to sections 703(a) and 704(a)(1) of the
			 Ethics in Government Act of 1978, 2 U.S.C. §§ 288b(a) and 288c(a)(1), the
			 Senate may direct its counsel to defend Members and officers of the Senate in
			 civil actions relating to their official responsibilities: Now, therefore, be
			 it
		
	
		That the Senate Legal Counsel is
			 authorized to represent Senator Mitch McConnell, Vice President Joseph R.
			 Biden, Jr., and Sergeant at Arms Terrance W. Gainer in the case of Steve
			 Schonberg v. Senator Mitch McConnell, et al.
		
